DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on July 15, 2020.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are the independent claims.  
This action is non-final.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “based on the set of identity information, determining, by the PIS, a set of systems and a set of configurable trusted integration pathways that the end user is authorized to create a trusted integration pathway between two systems.”  It cannot be determined whether this step requires:  (1) determining a set of systems and set of trusted integration pathways; (2) determining that the end user is authorized to create a trusted integration pathway between two systems; (3) determining each of a set of systems, a set of trusted integration pathways, and that the user is authorized to create a trusted integration pathway.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, this limitation is interpreted as requiring the determination of any one of these possibilities. 
Claims 2-7 and 16-20 depend upon claims 1 and 15 and inherit the deficiencies identified above.  Therefore, claims 2-7 and 16-20 are rejected on the same basis as is provided above with respect to claims 1 and 15.
Claims 7 and 14 recite:  “the corresponding set of PIS parameters comprises…one or more systems including one or more source systems and one or more destination systems…one or more data objects including one or more source data objects and one or more destination data objects, one or more sender and receiver protocols,…one or more mappings and transformations for each of the one or more source data objects to be transferred.”  It cannot be determined wither the limitation “one or more systems including one or more source systems and one or more destination systems” is intended to require one or more systems, or two or more systems.  For example, while the limitation appears to recite that only one system is required, it subsequently recites that at least one of two different types of systems are required; due to this conflict, it cannot be determined which number is controlling and, therefore, whether only one system is required and it can be either a source or destination system, or if two systems are required including at least one source and ate least one destination system.  For similar reasons, it cannot be determined whether the limitation “one or more data objects including one or more source data objects and one or more destination data objects” is intended to require one or more data objects, or two or more data objects, i.e. at least one data object which may be either a source or destination data object, or at least two data objects which includes both a source data object and a destination data object.  It cannot be determined whether the limitation “one or more sender and receiver protocols” is intended to require a single protocol which is applicable to sender and receiver, i.e. a “sender and receiver protocol” or if it is intended to require two different protocols, i.e. at least one sender protocol and at least one receiver protocol.  For similar reasons, it cannot be determined whether the limitation “one or more mappings and transformations” is intended to require a single parameter, i.e. a “mapping and transformation” parameter, or if it is intended to require multiple parameters, i.e. at least one mapping and at least one transformation.  Finally, the limitation “the one or more source data objects to be transferred” lacks antecedent basis.  For example, while the claim does, previous to this limitation, recite “one or more source data objects,” these are not described as necessarily being source data objects which are “to be transferred.”  It cannot be determined whether source data objects to be transferred refers to the same entity, or a different entity, as the previously recited source data objects.  Therefore, these limitations are indefinite.  In order to provide full examination on the merits, these limitations are interpreted as requiring:  (1) at least one system which may be a source or destination; (2) at least one data objects which may be a source or destination object, including a source object to be transferred; (3) at least one sender and receiver protocol, which may, for example be a protocol used by both sender and receiver; and (4) at least one parameter which defines a mapping and transformation, collectively.
Claim 8 recites “one or more parameterized integration pathway templates that together achieve the particular task.”  It cannot be determined whether the limitation “together” is intended to merely indicate that the one or more parameterized integration pathway templates are each applicable to the same particular task, but may be used independently of one another (i.e. where “together” merely indicates a grouping or point of commonality, such that any of the templates may be independently used in order to complete the task), or if the limitation “together” is intended to require that each of the parameterized integration pathway templates must be used together/collectively in order to achieve the particular task (i.e. where “together” indicates that the templates interoperate, or are used in concert/collaboratively, in order to achieve the task, such that the task may not be achieved without use of each of the templates).  Therefore, this limitation is indefinite.  In order to provide full examination on the merits, this limitation is interpreted as being intended to merely indicate that the one or more parameterized integration pathway templates are each applicable to the same particular task, but may be used independently of one another (i.e. the first interpretation as discussed above).
Claims 9-14 depend upon claim 8 and inherit the deficiencies identified above.  Therefore, 9-14 are rejected on the same basis as is provided above with respect to claim 8.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gravenites et al. (US 20180081643 A1) in view of Yarlagadda et al. (US 20190171828 A1).

With respect to claims 1 and 15, Gravenites teaches a computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising a method (e.g. paragraph 0011, system of one or more computers configured to perform operations by virtue of having software, firmware, hardware, etc. that in operation causes system to perform actions; computer programs configured to perform operations/actions by virtue of including instructions what cause the apparatus to perform the actions; paragraph 0050, instructions stored on memory; paragraph 0144, executing instructions stored in system memory or other computer readable storage media), and the computer-implemented method, comprising: 
receiving, by the PIS, a selection of a source system and a destination system from the set of systems (e.g. paragraph 0006, source application, target application, each of which may be called activities/application activities, represented as nodes in an integration flow; paragraph 0007, source application known as the trigger, trigger application, source activity, trigger activity; target application known as the destination application, invoke, invoke application, target activity or invoke activity; through integration flow, data from first application made compatible with second application, and second application can use data from the first application; paragraph 0010, source application and destination application correspond to respective same/different systems, such as a business system application and a resource planning system application; paragraph 0044, information from human resources system connected with information in a marketing system; human resources system can be the source application and the marketing system can be the target application; paragraph 0046, user developing integration flow using visual design tool that controls the objects available to the user; user can select the source application; paragraph 0059, Fig. 2, user dragging and dropping node, such a source application, destination application, for insertion into integration flow using visual interface; paragraph 0082, describing Fig. 5, activity 505, activity 515; i.e. at least one source application/system and one destination application/system are selected, such as via a user interface); 
identifying, by the PIS, a set of information from the source system that is allowed to be shared with the destination system based on pre-defined metadata (e.g. paragraph 0065, generating available configuration options for first node based on structure configuration data, available options used to generate selectable list of available options for configuration parameters; paragraph 0069, selecting node and querying to determine whether it introduces data into the integration flow; paragraph 0070, adding information about data introduced by the node into the integration flow to structure input configuration data for the node; paragraph 0072, generating available input configuration options for first node; paragraph 0076, selecting node and querying node for configuration data to determine whether the node can receive an input from the first node’s output at runtime; paragraph 0077, adding information about the node’s ability to receive input at runtime to structure output configuration data for the first node; structure output configuration data including data identifying node, node’s location in flow, indication of whether the node can be used as an output for the first node, etc.; paragraph 0082, describing Fig. 5, activity 510 is a mapping activity for mapping between available input objects and available output objects; determining that the available input object is the opportunity request object by identifying structure of integration flow querying preceding node, and generating available options for the input configuration parameter for activity 510; determining that the available output objects for configuration of the output configuration parameter of activity 510 are the account object and the opportunity response object, and generating the available options for the output configuration parameter for activity 510; i.e. configuration data—information about data introduced into the integration flow, analogous to pre-defined metadata, corresponding to the source and destination applications/systems is queried in order to determine available (i.e. “allowed”) input and output objects (e.g. data which is output by the source system and data which may be provided as input to the source system); the system determines, for display, only the input and output objects which are available for possible mapping, based on acquired data about both the source and destination applications/systems, which is analogous to identifying a set of information from the source system that is allowed to be shared with corresponding destination system); 
populating, by the PIS, a user interface (UI) with at least a portion of the set of information based on the pre-defined metadata (e.g. paragraph 0066, updating visual development tool interface with available configuration options, such as displaying them when user is configuring the node, or as a selectable list of available options; paragraph 0073, updating visual development tool interface with available input configuration options; paragraph 0080, updating visual development tool interface with the available output configuration options for the first node; controlling the availability of objects to select for configuration of the activities within the integration flow; paragraph 0081, displaying to user only the objects that are available for usage by the particular activity at the point in which it occurs in the integration flow; paragraph 0083, Fig. 6, selection screen for selecting an available object; screen 600 displayed in interface upon selection of activity 510 for configuration of output configuration parameter; paragraph 0084, describing Fig. 7, mapping activity 700 displayed in visual design tool interface upon selection of Activity 510 for configuration; the configured inputs are shown in input section 710 and the configured outputs are shown in output section 720; configured input can be the opportunity request object and the configured output can be the account object that was selected in screen 600; i.e. the determined input and output objects/data which may be output by the source system and input to the destination system are displayed as selectable options via the user interface; as shown in Fig. 7, a “process” object in input section 710 is mapped to a “get” object in output section 720); 
receiving, by the PIS, a selection of a set of the at least the portion of the set of information (e.g. paragraph 0083, describing selection screen 600; options presented for selection; paragraph 0084, mapping activity 700, configured inputs and output displayed are those that were selected in selection screen 600 of Fig. 6; see also similar mapping screen of Fig. 16, which indicates that the user can drag and drop a source to a target in order to create a mapping; i.e. based on the set of determined selectable options for input and output data/objects, the user can select at least a portion of the displayed objects, such as selecting at least one input object to map to an output object); and 
generating, by the PIS, a trusted integration pathway between the source system and the destination system based on the selection of the set of the at least the portion of the set of information and the pre-defined metadata (e.g. paragraph 0005, integration flow created in order to integrate data from first application to second application; integration flow created that specifies how data in the first application is to be integrated or combined with the second application so that the data can be used by the second application; paragraph 0006, created integration flow identifies data sources and actions to be performed on data; paragraph 0038, user creating integration flow; paragraph 0040, integration flow created through design tool; paragraph 0041, when integration flow is valid and applied, data from source application can be compatible with the destination application; paragraph 0047, integration flow storage; execution of developed integration flows; paragraph 0049, storing integration flows developed by visual design tool; visual design tool saving integration flows into integration flow storage; i.e. the integration flow including the user-selected specifications mapping input and output data between the source and destination applications/systems, analogous to a trusted integration pathway, can be saved/stored and executed, analogous to generation of the integration pathway/flow).
Gravenites does not explicitly disclose:
identifying, by a platform integration system (PIS), an end user interacting with the PIS; 
determining, by the PIS, a set of identity information associated with the end user; 
based on the set of identity information, determining, by the PIS, a set of systems and a set of configurable trusted integration pathways that the end user is authorized to create a trusted integration pathway between two systems; 
However, Yarlagadda teaches 
identifying, by a platform integration system (PIS), an end user interacting with the PIS (e.g. paragraph 0008, authenticating user of device; paragraph 0043, user of user device inputting credentials such as ID, username, password to login via interface); 
determining, by the PIS, a set of identity information associated with the end user (e.g. paragraph 0008, determining user authorizations; paragraph 0044, receiving credentials from user device and authenticating user based on the credentials; paragraph 0045, determining whether authenticated user has one or more associated applications for data mover utility; retrieving application names associated with user’s login information; i.e. where authentication information/status and associated information for the user, which are determined based on user-provided credentials, is analogous to identity information associated with an end user); 
based on the set of identity information, determining, by the PIS, a set of systems and a set of configurable trusted integration pathways that the end user is authorized to create a trusted integration pathway between two systems (e.g. paragraph 0008, determining if user is authorized to access one or more of first cluster of servers or second cluster of servers; paragraph 0045, determining which environments and/or clusters of associated servers user is authorized to access; list of available environments, which comprise environments for which the user is authorized; paragraph 0049-0051, fetching application names and service ID, available higher level environments based on service ID, available lower level environments for which data from higher level environments may be moved, etc.; i.e. where a set of environments and/or applications an identified user is authorized to access, and a set of environments between which data is permitted to be moved, are analogous to a set of systems and/or pathways determined based on the set of identity information); 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gravenites and Yarlagadda in front of him to have modified the teachings of Gravenites (directed to controlled availability of objects in a visual design tool for integration development), to incorporate the teachings of Yarlagadda (directed to efficiently storing, moving, and or processing data across a plurality of computing clusters) to include the capability to identify an end user, determine information associated with the end user including a user authentication status and associated applications of the user, and based on the determined information determine a set of systems and pathways that the user may utilize for moving data.  One of ordinary skill would have been motivated to perform such a modification in order to efficiently store, move, and/or process data across a plurality of computing clusters, while using fewer processing resources and/or data storage resources, freeing up those resources for other processes/data as described in Yarlagadda (abstract; paragraphs 0027, 0053).
With respect to claims 4 and 18, Gravenites in view of Yarlagadda teaches all of the limitations of claims 1 and 8 as previously discussed, and Gravenites further teaches wherein the selection of the set of the at least the portion of the set of information comprises output format configuration information, and wherein during execution of the trusted integration pathway, the set of information from the source system is mapped and transformed to a format supported by the destination system based on the output format configuration information (e.g. paragraph 0003, integration flow can define activities to be performed on data such as formatting data to be compatible with second system; paragraph 0007, through integration flow, data from first application can be made to be compatible with second application; therefore, the second application can use data from the first application; paragraph 0041, when integration flow is valid and applied, data from source application can be compatible with the destination application; paragraph 0044, activities applied to information from human resources system so that it is compatible with the marketing system; paragraph 0082, mapping activity for mapping between available input objects and available output objects; selection of activity 510 for configuration launches structure analyzer; determining available input object for activity 510 is opportunity request object; generating available options for input configuration parameter for activity 510; determining available output objects for configuration of the output configuration parameter, such as account object and opportunity response object; generating available objects for output configuration parameter for activity 510; paragraph 0083, Fig. 6, selecting available object; paragraph 0084, Fig. 7, mapping activity displayed in visual design tool; configured inputs shown in section 710 and configured outputs are shown in section 720; i.e. as shown in Figs. 6 and 7, while developing the integration flow, the user provides selections for mapping data output from a source to data input at a target, such that the data from the source system is transformed to a format supported by a destination system based on the configuration selections provided by the user ).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gravenites in view of Yarlagadda, further in view of Koneru (US 20180218053 A1).
With respect to claims 3 and 17, Gravenites in view of Yarlagadda teaches all of the limitations of claims 1 and 8 as previously discussed, and Gravenites further teaches wherein the selection of the set of the at least the portion of the set of information comprises a source data object (e.g. paragraph 0046, user developing integration flow using visual design tool that controls the objects available to the user; user can select the source application; paragraph 0059, Fig. 2, user dragging and dropping node, such a source application, for insertion into integration flow using visual interface; paragraph 0082, describing Fig. 5, activity 505; mapping activity for mapping between available input objects and available output objects; selection of activity 510 for configuration launches structure analyzer; determining available input object for activity 510 is opportunity request object; i.e. at least one source application/system and one available input data object associated with the source application/system are selected).
Gravenites and Yarlagadda do not explicitly disclose wherein the selection of the set of the at least the portion of the set of information comprises associated object query configuration information, and wherein during execution of the trusted integration pathway, the set of information is queried from the source system and shared with the destination system based on the source data object and the associated object query configuration information.
However, Koneru teaches wherein the selection of the set of the at least the portion of the set of information comprises associated object query configuration information, and wherein during execution of the trusted integration pathway, the set of information is queried from the source system and shared with the destination system based on the source data object and the associated object query configuration information (e.g. paragraph 0045, providing for end-to-end data integration; integrating data sources into single platform; mapping data from sources into IL tables; paragraph 0048, source database including data from one or more sources; pre-built configurable queries such as ERP data extraction package; source data is extracted, transformed, and loaded as mapped data into plurality of IL table structures; paragraph 0064, database query mapped as data source to IL table structure as shown in Fig. 9; paragraph 0065, Fig. 9, field in which to past query or stored procedure, user may select validate 84 button to check whether query is executable; successful validation indicates data source is mapped with the IL table structure; paragraph 0071, Fig. 13, user selecting database option, selects query option under type of command box 114, and pastes query based on the selection; validating query; if successfully validated, selecting preview button such that popup window with records of data selected from user’s query may appear for user confirmation before saving source to create target table; paragraph 0073, once source added, proceeding to mapping; paragraph 0074, user selecting options to create target table; i.e. where a source database may be mapped to a destination/target database/table, and the user’s selection may include a configuration of a query to be executed on data in the source database which is to be extracted and loaded to the destination/target database/table).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gravenites, Yarlagadda, and Koneru in front of him to have modified the teachings of Gravenites (directed to controlled availability of objects in a visual design tool for integration development) and Yarlagadda (directed to efficiently storing, moving, and or processing data across a plurality of computing clusters), to incorporate the teachings of Koneru (directed to end-to-end data integration and analytics to integrate data sources into a single platform) to include the capability for the user to specify a data query to be executed on a selected data source (i.e. such as the selected source object/application/system of Gravenites), where this may be a database and the user specified query is executed on the source and defines data to be extracted from the source for sending/loading at the destination/target (i.e. as taught by Koneru).  One of ordinary skill would have been motivated to perform such a modification in order to provide for end-to-end data integration and analytics for strategic industries, with a tool to integrate data sources into a single platform, providing improvements on the technology and technical area of data integration and KPI analysis as described in Koneru (paragraph 0045, 0102).
Claims 5, 6, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gravenites in view of Yarlagadda, further in view of Hankins (US 10769166 B1).
With respect to claims 5 and 19, Gravenites in view of Yarlagadda teaches all of the limitations of claims 1 and 8 as previously discussed.  Gravenites and Yarlagadda do not explicitly disclose wherein the selection of the set of the at least the portion of the set of information comprises source system configuration information and destination system configuration information, and wherein, during execution of the trusted integration pathway, access to the source system and the destination system is delegated based on the corresponding source system configuration information and the destination system configuration information.
However, Hankins teaches wherein the selection of the set of the at least the portion of the set of information comprises source system configuration information and destination system configuration information, and wherein, during execution of the trusted integration pathway, access to the source system and the destination system is delegated based on the corresponding source system configuration information and the destination system configuration information (e.g. col. 16 lines 57-67, DI application UI including servers console for defining specific hardware and paths, destinations console for combinations that describe and define end-to-end data flows; allowing user/admin to create configuration entities that allow DI application to connect, move, and load required and requested data at all required points throughout integration and EDL system; col. 17 lines 27-41, Fig. 26, UI portal for entering user credentials; Figs. 29 and 30, configuring destinations; col. 19 lines 61-62, using prior granted credentials to automatically log into database and retrieve metadata; col. 20 line 64-col. 21 line 7, data source configured for data integration operation, such as user name, password, credentials, etc., discovering new data source, executing task, such as retrieving, pulling and extracting data from user defined database and further pushing the retrieved and extracted data to one or more back-end or cloud servers and databases; see also Figs. 37A-E, described in col. 21 lines 53-58, showing UI screens by which the user configures data source including by providing user ID and password information; once data sources, etc. configured by user/admin, new data integration can be created; i.e. user configures source/destination systems/databases for performing data integration operations using various configuration information including information used by the system for accessing the source and destination systems, such as user credentials/passwords for accessing the source and destination systems).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gravenites, Yarlagadda, and Hankins in front of him to have modified the teachings of Gravenites (directed to controlled availability of objects in a visual design tool for integration development) and Yarlagadda (directed to efficiently storing, moving, and or processing data across a plurality of computing clusters), to incorporate the teachings of Hankins (directed to a distributed integrated platforms as a service network) to include the capability for the user to specify various configuration details for source and destination systems, including user credential information, such that when the data integration flow/path is executed, the configuration details are utilized in order to access the configured source/destination systems.  One of ordinary skill would have been motivated to perform such a modification in order to provide a cost effective, easy to use application set that extracts, directs, and loads any required data to predefined and controlled destinations, overcoming shortfalls of prior attempted methods, devices, and systems as described in Hankins (col. 2 lines 8-23).
With respect to claims 6 and 20, Gravenites in view of Yarlagadda teaches all of the limitations of claims 1 and 8 as previously discussed.  Gravenites and Yarlagadda do not explicitly disclose the method comprising 
receiving a selection of a set of recurrence configuration information that specifies when execution of a packaged trusted integration pathway between the source system and the destination system is to occur; and 
generating the packaged trusted integration pathway between the source system and the destination system based on the trusted integration pathway between the source system and the destination system and the selection of the set of recurrence configuration information.
However, Hankins teaches the method comprising 
receiving a selection of a set of recurrence configuration information that specifies when execution of a packaged trusted integration pathway between the source system and the destination system is to occur (e.g. col. 15 lines 33-67, Fig. 14, creating and scheduling profile, including setting destination, priority, etc.; scheduling the profile; selecting scheduling icon; Fig. 15; user can select preferred scheduling option; for job to repeat, user can check periodic job box and then choose period values button below it to define frequency of repetition); and 
generating the packaged trusted integration pathway between the source system and the destination system based on the trusted integration pathway between the source system and the destination system and the selection of the set of recurrence configuration information (e.g. col. 2 lines 48-63, profile data references destination data and is further comprised of defined requested data and authorization request; extracting defined requested data from ERP database, transmitting/loading to target file server/database identified in destination data; col. 8 lines 30-35, Fig. 4, adding tables, field, run parameters, selection criteria to created profiles from step 412 (which, as shown in Fig. 4, includes creation of a “profile” based on destinations and schedule options); activating profiles and pushing data based on defined destination definitions and schedule; col. 16 lines 1-5, user selecting save button to accept periodicity and return to start time screen; start time changes and profile data changes and the newly created profile populate into the profile list; i.e. where a profile is analogous to a trusted integration pathway in that it defines data to be extracted from a source and transmitted to a destination, and includes user-defined schedule and recurrence information such that, when saved and activated, the system performs the task defined by the profile based on the selected schedule/recurrence information).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gravenites, Yarlagadda, and Hankins in front of him to have modified the teachings of Gravenites (directed to controlled availability of objects in a visual design tool for integration development) and Yarlagadda (directed to efficiently storing, moving, and or processing data across a plurality of computing clusters), to incorporate the teachings of Hankins (directed to a distributed integrated platforms as a service network) to include the capability for the user to specify schedule and recurrence information for a data integration flow/pathway (i.e. as taught by Gravenites, where Hankins describes this concept as a “profile”), such that the generated trusted integration pathway is based on the specified schedule/recurrence information as well as the source and destination information.  One of ordinary skill would have been motivated to perform such a modification in order to provide a cost effective, easy to use application set that extracts, directs, and loads any required data to predefined and controlled destinations, overcoming shortfalls of prior attempted methods, devices, and systems as described in Hankins (col. 2 lines 8-23).
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gravenites in view of Yarlagadda, further in view of Shapiro (US 10910095 B1).
With respect to claims 2 and 16, Gravenites in view of Yarlagadda teaches all of the limitations of claims 1 and 8 as previously discussed.  Gravenites and Yarlagadda do not explicitly disclose the method comprising receiving a selection of a configurable trusted integration pathway of the set of configurable trusted integration pathways, wherein generating the trusted integration pathway between the source system and the destination system is further based on the selection of the configurable trusted integration pathway.
However, Shapiro teaches the method comprising receiving a selection of a configurable trusted integration pathway of the set of configurable trusted integration pathways, wherein generating the trusted integration pathway between the source system and the destination system is further based on the selection of the configurable trusted integration pathway (e.g. col. 6 lines 1-5, user selecting or creating channels for mapping data from a source to one or more destinations; col. 8 lines 36-44, once channel is defined, user can save and execute the channel; when executed, messages read from source location, processed through the channel, and written to the destination location; col. 12 lines 54-57, user selecting predefined channel from library such as channel store accessed through user interface; col. 13 line 61-col. 14 line 9, predefined channel may include customizable features, and may be modified using a UI such as screens shown in Figs. 3A-8B).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gravenites, Yarlagadda, and Shapiro in front of him to have modified the teachings of Gravenites (directed to controlled availability of objects in a visual design tool for integration development) and Yarlagadda (directed to efficiently storing, moving, and or processing data across a plurality of computing clusters), to incorporate the teachings of Shapiro (directed to mapping systems for increasing portability of data between different, non-interoperable health information technology systems) to include the capability for the user to select a configurable data integration pathway/flow (i.e. a “channel” as described in Shapiro) from a set of configurable data integration pathways/flows (i.e. such as a channel store, as described in Shapiro), and to generate the trusted data integration pathway/flow based on this selection (i.e. using the selected predefined channel in original or customized form as described in Shapiro).  One of ordinary skill would have been motivated to perform such a modification in order to allow for many users, including those without any knowledge of scripting, to create mappings allowing the intercommunication of disparate HIT systems as described in Shapiro (col. 2 lines 38-45).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gravenites in view of Yarlagadda, further in view of Narayanaswamy (US 20190138965 A1).
With respect to claim 7, Gravenites in view of Yarlagadda teaches all of the limitations of claim 1 as previously discussed.  Gravenites and Yarlagadda do not expliclty disclose wherein the pre-defined metadata maps between a set of human-understandable terms and corresponding set of PIS parameters, and wherein the corresponding set of PIS parameters comprises one or more tenants, one or more entities, one or more systems including one or more source systems and one or more destination systems, one or more system types, one or more data objects including one or more source data objects and one or more destination data objects, one or more sender and receiver protocols, one or more query parameters for each of the one or more source data objects to be transferred, and one or more mappings and transformations for each of the one or more source data objects to be transferred.
However, Narayanaswamy teaches wherein the pre-defined metadata maps between a set of human-understandable terms and corresponding set of PIS parameters, and wherein the corresponding set of PIS parameters comprises one or more tenants, one or more entities, one or more systems including one or more source systems and one or more destination systems, one or more system types, one or more data objects including one or more source data objects and one or more destination data objects, one or more sender and receiver protocols, one or more query parameters for each of the one or more source data objects to be transferred, and one or more mappings and transformations for each of the one or more source data objects to be transferred (e.g. paragraph 0025, integration engine/IaaS Platform; user operating integration engine; providing ITIL templates and infrastructure information to integration engine, which generates master integrator XML that includes integrated information regarding applications, products, solutions, processes and deployment; paragraph 0026, receiving business process information from the user in predefined form such as Word document, text file, spreadsheet, HTML page, etc.; paragraph 0027, processing file comprising business process information by rule generator module to extract business rules from business profile information; paragraph 0028, retrieving list of applications, products, processes and solutions from business process information, which are mapped to conditional statements of business rules by map generator module to identify integration parameters for each of the one or more applications, products, processes, and solutions; map generator further generates complete list of mapping, providing definite pattern of the integration; paragraph 0030, workflow generator module creating links between plurality of integration parameters and generates communication flow between integration parameters associated with plurality of applications, products, services and processes; capturing APIs, SOAs, etc. used to generate the one or more applications, products, processes and solutions; paragraphs 0035-0043, receiving text document from enterprise comprising business process information associated with the enterprise in predefined format, including type of business, vendor details, client details, various processes involved in conducting the business, details about various applications used by the vendors, the clients and the enterprise, functions of the vendors and clients, product information, solutions and business rules; this information is processed to generate integrated/integrator XML file; extracting information describing business process information; analyzing content from word document which has the details of business enterprise process information; extracting business rules from business process information; analyzing content from word document which has details of the application, products, solution, process, and mapping parameters; analyzing content from word document which includes details of application, products, solution and process integration; creating workflow which enables integration process for communication pattern between applications, products, solutions and processes; external links via APIs also captured; analyzing content from word document including details of deployment environment parameters of various applications, products, solutions and processes, generating target deployment procedures; parameters saved in the form of metadata tags in remote database; analyzing deployment environment parameters of various applications, products, solutions and processes related to target infrastructure parameters; XML generator consolidates outcome of word document processor, business rule generator, map generator, work flow generator, deployment generator, and infrastructure generator into XML file which includes details of the company business rules, mapping of relationships between entities, workflows between entities, deployment procedures, and infrastructure parameters; master integrator XML file includes details of end to end integration of the application, product, solution and process and constitutes the knowledgebase of the enterprise; paragraph 0047, Fig. 7, integrator XML includes details of business rules, mapping entries, change items, source and destination integration parameters, and provides end to end enterprise level integration of applications, products, processes, and solutions in the enterprise; i.e. where human-readable information, such as in a text document, is converted/mapped to a set of parameters regarding the entire business enterprise, and consolidated into a single file, this is analogous to metadata which maps between a set of human-understandable terms and corresponding set of PIS parameters; moreover, this metadata includes parameter representations of the extracted business enterprise information, such as information regarding the relevant enterprise/vendor/customer (analogous to, e.g. tenants, entities, etc.), deployment environment parameters, parameters for each different system/application of the enterprise, source/destination mappings (analogous to source/destination systems/system types and data objects), business rules and information about relationships between entities and workflows between entities (analogous to protocols, mappings, queries, transformations, etc. for data objects)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Gravenites, Yarlagadda, and Narayanaswamy in front of him to have modified the teachings of Gravenites (directed to controlled availability of objects in a visual design tool for integration development) and Yarlagadda (directed to efficiently storing, moving, and or processing data across a plurality of computing clusters), to incorporate the teachings of Narayanaswamy (directed to providing end to end integrations using integrator ensemble markup language) to implement the predefined metadata as metadata which maps between human-understandable terms (i.e. such as a human-created source document defining business process information) and integration parameters including information regarding tenants, entities, systems, data objects, protocols, queries, and mappings/transformations.  One of ordinary skill would have been motivated to perform such a modification in order to unify multiple business processes, products, and solutions to deliver comprehensive value to customers as described in Narayanaswamy (abstract).
Claims 8, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bharthulwar (US 20180210709 A1) in view of Shapiro, further in view of Narayanaswamy.
With respect to claim 8, Bharthulwar teaches a computer-implemented method, comprising: 
creating, by a platform integration system (PIS), one or more parameterized integration pathway templates based on one or more corresponding parameterized integration pathway template definitions received from a client system (e.g. paragraph 0150-0167, defining integration design patterns, including source and target systems, design components, program flow steps, web service end points, etc.; source system is system that initiates the interface invocation, target system is system that receives and processes the interface invocation, design components include modules within source/target system that perform specific duty; integration flow step is a logical flow of programming logic for integration invocation; web service endpoints provide specific business functionality such as retrieve weather forecast, credit score, etc.; once design patterns have been defined for integration interfaces, user can select applicable pattern when defining an integration interface, allowing for re-use, consistency and standardization; i.e. where a user-defined integration design pattern defining a flow of data between source and target systems is analogous to a integration pathway template definition, and where the resulting reusable, selectable design pattern is analogous to the a parameterized integration pathway template); 
creating, by the PIS, a pre-configured trusted integration pathway for a particular task based on one or more source systems and one or more destination systems received from a client system (e.g. paragraphs 0169-0171, integration points representing application integration between application and other external systems, required to retrieve data that resides in other applications, such as credit scores, etc.; integration points logically consist of source system and target system and a number of integration interfaces connecting the source and target systems; integration design patterns, which provide guidelines for solving class of integration problems, created first; user with minimal technical knowledge can set up an integration point specification which further comprises integration interfaces allowing specification of how system interfaces with external systems using various integration methods; i.e. a user may create an integration point specification based on indicating source and destination systems); 
grouping, by the PIS, one or more parameterized integration pathway templates that together achieve the particular task of the one or more parameterized integration pathway templates by the particular task (e.g. paragraph 0170, integration design patterns are common solutions to recurring problems, and provide a guideline for solving a class of integration problems; i.e. at least one integration design pattern, analogous to an integration pathway template, is associated with a particular class of integration problem, this is analogous to grouping at least one template that achieves a particular task by the particular task (i.e. the solution to the integration problem));
creating, by the PIS, a trusted integration pathway based on one or more source data objects received from the client system, the pre-configured trusted integration pathway for a particular task, the one or more parameterized integration pathway templates grouped by the particular task, the metadata, and an output format configuration (e.g. paragraphs 0169-0171, integration points representing application integration between application and other external systems, required to retrieve data that resides in other applications, such as credit scores, etc.; integration points logically consist of source system and target system and a number of integration interfaces connecting the source and target systems; integration design patterns, which provide guidelines for solving class of integration problems, created first; user with minimal technical knowledge can set up an integration point specification which further comprises integration interfaces allowing specification of how system interfaces with external systems using various integration methods; paragraphs 0175-0186, describing Figs. 8 and 9, rendering integration point including source and target systems; metadata details regarding interface such as description, business need, etc.; re-using and merging metadata specific to interface with metadata pattern elements of the design pattern; merging of pattern metadata such as source and target system names, interface name; actual instance of integration interface; Fig. 8, showing that displayed metadata additionally includes information about the associated design pattern, protocols, message formats, etc.;  i.e. an actual instance of an integration interface/point may be created based on the user’s interface point specification (i.e. where a user interface point specification is analogous to a preconfigured trusted integration pathway and an actual instance of the integration interface/point is analogous to a trusted integration pathway based on it), user-indicated source and destination systems and associated data objects (i.e. specified data to be sent from one application to another, such as credit scores, etc.), the integration design patterns/templates (i.e. where the integration point is based/associated at least in part on an underlying integration design pattern/template, as shown), and metadata (i.e. which may include metadata of the integration interface/point which is merged with metadata pattern elements of the design pattern), where the metadata may further include output format configuration information (i.e. as shown in Fig. 8, such as a “message format” of XML for data to be transmitted from a source to a target)).
 Bharthulwar does not explicitly disclose:
that the trusted integration pathway is a configurable trusted integration pathway, and that the configurable trusted integration pathway is additionally created based on an object query configuration; and 
configuring, by the PIS, the configurable trusted integration pathway based on the metadata and a series of selections including a selected source system name of one or more source system names, a selected destination system name of one or more destination system names, a selected source data object name of one or more source data object names, object query configuration selections and output format configuration selections received from the client system.
However, Shapiro teaches:
that the trusted integration pathway is a configurable trusted integration pathway, that the configurable trusted integration pathway is created based on one or more source data objects received from the client system, the pre-configured trusted integration pathway for a particular task, and an object query configuration (e.g. col. 6 lines 1-5, user selecting or creating channels for mapping data from a source to one or more destinations; col. 8 lines 36-44, once channel is defined, user can save and execute the channel; when executed, messages read from source location, processed through the channel, and written to the destination location; col. 12 lines 54-67, user selecting predefined channel from library such as channel store accessed through user interface; predefined channels prepared by developer of health information mapping system or other contributors; col. 13 line 61-col. 14 line 9, predefined channel may include customizable features, and may be modified using a UI such as screens shown in Figs. 3A-8B; i.e. providing a customizable version of a predefined channel, analogous to a configurable trusted integration pathway, where the predefined channel is based on a mapping of data at a source (analogous to a source data object) to a destination and the predefined channel itself is analogous to a pre-configured trusted integration pathway for a particular task; as shown in Fig. 3C, the predefined channel may be based on an associated database query, analogous to an object query configuration); and 
configuring, by the PIS, the configurable trusted integration pathway based on the metadata and a series of selections including a selected source system name of one or more source system names, a selected destination system name of one or more destination system names, a selected source data object name of one or more source data object names, object query configuration selections and output format configuration selections received from the client system (e.g. col. 13 line 61-col. 14 line 9, predefined channel may include customizable features, and may be modified using a UI such as screens shown in Figs. 3A-8B, where the screens shown in Figs. 3A-8B illustrate a series of selections that the user may make to modify/configure the predefined channel, including a selected source name/identifier (Fig. 3A and associated description, selection of source node in visual channel editor, description field for user to define custom description for source node), selected destination name/identifier (e.g. Fig. 7A-D and associated description, selection of destination node in visual channel editor; destination field allowing user to select destination for messages, including database, FTP, socket, web service, etc. destinations, where respective selection screens as shown in Fig. 7A-D include a connection name/identifier for a database, a host identifier/name for an FTP destination,  a connection name/identifier for a web service connection, etc.; the interface additionally appears to include a description field, similar to Fig. 3A and associated description, which would permit the user to define a custom description for the destination node), source data object name/identifier (see col. 6 lines 8-9, indicating that the term “message” refers to the unit of data a channel operates on; i.e. where selection of a source node also includes specification of a message/data object as shown, such as a specification of a message/data object at a particular path location, specification of a particular message/object to be obtained via a database query, etc.), object query configuration selections (Fig. 3C and associated description, interface for defining a database query), and output format configuration selections (Fig. 5A and associated description, mapping functions applied to data of messages, logic for performing a data manipulation on data of messages; see also col. 2 lines 6-9, mapping messages of health information systems from one format to another; i.e. the mapping functions specify a change in format and, therefore, include output format configuration)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bharthulwar and Shapiro in front of him to have modified the teachings of Bharthulwar (directed to an integrated system for software application development, including processes for specifying integration design patterns and integration points applicable to data integration between systems), to incorporate the teachings of Shapiro (directed to mapping systems for increasing portability of data between different, non-interoperable health information technology systems) to include the capability to make the data integration pathway (i.e. of Bharthulwar, such as an instance of an integration point defined based on a specification and design pattern) a configurable data integration pathway (i.e. such as by providing it as a customizable predefined channel as taught by Shapiro), and the capability for the user to select a configurable data integration pathway (i.e. a “channel” as described in Shapiro) from a set of configurable data integration pathways/flows (i.e. such as a channel store, as described in Shapiro), and to generate the trusted data integration pathway based on a series of selections to configure/customize the trusted data integration pathway (i.e. using the selected predefined channel customized form, such as by customizing the predefined channel using a series of user interface screens as described in Shapiro).  One of ordinary skill would have been motivated to perform such a modification in order to allow for many users, including those without any knowledge of scripting, to create mappings allowing the intercommunication of disparate HIT systems as described in Shapiro (col. 2 lines 38-45).
Bharthulwar and Shapiro do not explicitly disclose defining, by the PIS, a set of human-understandable terms and metadata received from the client system, wherein the metadata maps between the set of human-understandable terms and a corresponding set of PIS parameters. 
However, Narayanaswamy teaches defining, by the PIS, a set of human-understandable terms and metadata received from the client system, wherein the metadata maps between the set of human-understandable terms and a corresponding set of PIS parameters (e.g. paragraph 0025, integration engine/IaaS Platform; user operating integration engine; providing ITIL templates and infrastructure information to integration engine, which generates master integrator XML that includes integrated information regarding applications, products, solutions, processes and deployment; paragraph 0026, receiving business process information from the user in predefined form such as Word document, text file, spreadsheet, HTML page, etc.; paragraph 0027, processing file comprising business process information by rule generator module to extract business rules from business profile information; paragraph 0028, retrieving list of applications, products, processes and solutions from business process information, which are mapped to conditional statements of business rules by map generator module to identify integration parameters for each of the one or more applications, products, processes, and solutions; map generator further generates complete list of mapping, providing definite pattern of the integration; paragraph 0030, workflow generator module creating links between plurality of integration parameters and generates communication flow between integration parameters associated with plurality of applications, products, services and processes; capturing APIs, SOAs, etc. used to generate the one or more applications, products, processes and solutions; paragraphs 0035-0043, receiving text document from enterprise comprising business process information associated with the enterprise in predefined format, including type of business, vendor details, client details, various processes involved in conducting the business, details about various applications used by the vendors, the clients and the enterprise, functions of the vendors and clients, product information, solutions and business rules; this information is processed to generate integrated/integrator XML file; extracting information describing business process information; analyzing content from word document which has the details of business enterprise process information; extracting business rules from business process information; analyzing content from word document which has details of the application, products, solution, process, and mapping parameters; analyzing content from word document which includes details of application, products, solution and process integration; creating workflow which enables integration process for communication pattern between applications, products, solutions and processes; external links via APIs also captured; analyzing content from word document including details of deployment environment parameters of various applications, products, solutions and processes, generating target deployment procedures; parameters saved in the form of metadata tags in remote database; analyzing deployment environment parameters of various applications, products, solutions and processes related to target infrastructure parameters; XML generator consolidates outcome of word document processor, business rule generator, map generator, work flow generator, deployment generator, and infrastructure generator into XML file which includes details of the company business rules, mapping of relationships between entities, workflows between entities, deployment procedures, and infrastructure parameters; master integrator XML file includes details of end to end integration of the application, product, solution and process and constitutes the knowledgebase of the enterprise; paragraph 0047, Fig. 7, integrator XML includes details of business rules, mapping entries, change items, source and destination integration parameters, and provides end to end enterprise level integration of applications, products, processes, and solutions in the enterprise; i.e. where human-readable information, such as in a text document, is converted/mapped to a set of parameters regarding the entire business enterprise, and consolidated into a single file, this is analogous to metadata which maps between a set of human-understandable terms and corresponding set of PIS parameters).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bharthulwar, Shapiro, and Narayanaswamy  in front of him to have modified the teachings of Bharthulwar (directed to an integrated system for software application development, including processes for specifying integration design patterns and integration points applicable to data integration between systems) and Shapiro (directed to mapping systems for increasing portability of data between different, non-interoperable health information technology systems), to incorporate the teachings of Narayanaswamy (directed to providing end to end integrations using integrator ensemble markup language) to implement the predefined metadata as metadata which maps between human-understandable terms (i.e. such as a human-created source document defining business process information) and integration parameters including information regarding tenants, entities, systems, data objects, protocols, queries, and mappings/transformations.  One of ordinary skill would have been motivated to perform such a modification in order to unify multiple business processes, products, and solutions to deliver comprehensive value to customers as described in Narayanaswamy (abstract).
With respect to claim 9, Bharthulwar in view of Shapiro, further in view of Narayanaswamy teaches all of the limitations of claim 8 as previously discussed and Bharthulwar further teaches wherein the one or more corresponding parameterized integration pathway template definitions comprises one or more corresponding particular sender and receiver protocols and one or more corresponding particular mapping for a source structure and a destination structure (e.g. paragraph 0150, Fig. 7, defining integration design patterns including source and target systems, web service end points, etc.; as shown in Fig. 7, the defined design pattern includes a mapping of source and destination structures, such as a mapping of a source system to a target system, and a mapping of components within the source system to components within the target system, such as the “Java Wrapper” of the source system to the “Web Service” of the target system; paragraph 0170, integration design pattern consists of a detailed architectural description that includes design components and how they interact programmatically; paragraph 0180, describing Fig. 8, metadata display on mouse over; paragraph 0181, metadata specific to the interface is merged with metadata pattern elements of the design pattern; as shown in Fig. 8,. the metadata includes a protocol, such as SOAP; i.e. the integration design pattern includes both mappings of source structures to target structures and metadata indicating at least one protocol).
With respect to claim 12, Bharthulwar in view of Shapiro, further in view of Narayanaswamy teaches all of the limitations of claim 8 as previously discussed and Shapiro further teaches wherein configuring the configurable trusted integration pathway is further based on a second series of selections including source system configuration selections and destination system configuration selections received from the client system (e.g. col. 13 line 61-col. 14 line 9, predefined channel may include customizable features, and may be modified using a UI such as screens shown in Figs. 3A-8B, where the screens shown in Figs. 3A-8B illustrate a series of selections that the user may make to modify/configure the predefined channel, including source system configuration selections as shown in Figs. 3A-F and described in col. 8 line 45-col. 9 line 24 and destination system configuration selections as shown in Figs. 7A-D and described in col. 11 lines 8-35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bharthulwar, Narayanaswamy, and Shapiro in front of him to have modified the teachings of Bharthulwar (directed to an integrated system for software application development, including processes for specifying integration design patterns and integration points applicable to data integration between systems) and Narayanaswamy (directed to providing end to end integrations using integrator ensemble markup language), to incorporate the teachings of Shapiro (directed to mapping systems for increasing portability of data between different, non-interoperable health information technology systems) to include the capability to make the data integration pathway (i.e. of Bharthulwar, such as an instance of an integration point defined based on a specification and design pattern) a configurable data integration pathway (i.e. such as by providing it as a customizable predefined channel as taught by Shapiro), and the capability for the user to select a configurable data integration pathway (i.e. a “channel” as described in Shapiro) from a set of configurable data integration pathways/flows (i.e. such as a channel store, as described in Shapiro), and to generate the trusted data integration pathway based on a series of selections to configure/customize the trusted data integration pathway, such as selections configuring source and destination systems (i.e. using the selected predefined channel customized form, such as by customizing the predefined channel using a series of user interface screens as described in Shapiro).  One of ordinary skill would have been motivated to perform such a modification in order to allow for many users, including those without any knowledge of scripting, to create mappings allowing the intercommunication of disparate HIT systems as described in Shapiro (col. 2 lines 38-45).
With respect to claim 13, Bharthulwar in view of Shapiro, further in view of Narayanaswamy teaches all of the limitations of claim 8 as previously discussed and Bharthulwar further teaches the method comprising creating a trusted integration pathway based on at least a configured trusted integration pathway name received from the client system and the metadata; and packaging the trusted integration pathway based on the metadata (e.g. paragraph 0171, setting integration point specification, such as by non-technical users; paragraphs 0180-0181, Fig. 8, integration point display; display metadata on mouseover including number of details regarding interface, as shown in Fig. 8; merging of metadata specific to interface with metadata pattern elements of design pattern; actual instance of integration interface; paragraph 0279, name of the integration point; i.e. where metadata is associated with each of the integration design pattern and the integration point, an actual instance of the corresponding integration interface is created/packaged based on this metadata; moreover, as shown in Fig. 8, the displayed metadata for the integration point includes a name for the integration point, such as “Search Account,” “Create Account,” and “Update Account,” where, for example, the “Create Account” integration point/interface is associated with an integration design pattern/template (i.e. the “Web Service Pattern”), such that an actual instance of this integration point, analogous to a created trusted integration pathway, would be based on the data associated with the integration point, including its name).
Shapiro further teaches creating a trusted integration pathway based on the configured trusted integration pathway (e.g. col. 8 lines 36-44, once channel is defined, user can save and execute the channel; col. 13 line 61-col. 14 line 9, predefined channel may include customizable features, and may be modified using a UI such as screens shown in Figs. 3A-8B; i.e. where the user has provided inputs via the UI configuring/customizing the predefined channel, resulting in a customized/configured channel based on the predefined channel which is analogous to a configured trusted integration pathway, the user may subsequently save the channel for execution, analogous to a created trusted integration pathway which is based on the configured trusted integration pathway) and packaging the trusted integration pathway based recurrence configuration selections received from the client system (e.g. col. 8 lines 40-44, channel can be executed according to a schedule; channel can be configured to run at a specified time of day, continuously (checking for new messages every x seconds), etc.; i.e. the user, when configuring the predefined channel according to customizations, may additionally set scheduling information, including information for executing the channel on a continuous/recurring schedule).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bharthulwar, Narayanaswamy, and Shapiro in front of him to have modified the teachings of Bharthulwar (directed to an integrated system for software application development, including processes for specifying integration design patterns and integration points applicable to data integration between systems) and Narayanaswamy (directed to providing end to end integrations using integrator ensemble markup language), to incorporate the teachings of Shapiro (directed to mapping systems for increasing portability of data between different, non-interoperable health information technology systems) to include the capability to make the data integration pathway (i.e. of Bharthulwar, such as an instance of an integration point defined based on a specification and design pattern) a configurable data integration pathway (i.e. such as by providing it as a customizable predefined channel as taught by Shapiro), and the capability for the user to select a configurable data integration pathway (i.e. a “channel” as described in Shapiro) from a set of configurable data integration pathways/flows (i.e. such as a channel store, as described in Shapiro), and to generate/create the trusted data integration pathway based on a series of selections to configure/customize the trusted data integration pathway, such as selections configuring source and destination systems and setting an execution schedule for the pathway, including a recurrence schedule (i.e. using the selected predefined channel customized form, such as by customizing the predefined channel using a series of user interface screens as described in Shapiro).  One of ordinary skill would have been motivated to perform such a modification in order to allow for many users, including those without any knowledge of scripting, to create mappings allowing the intercommunication of disparate HIT systems as described in Shapiro (col. 2 lines 38-45).
With respect to claim 14, Bharthulwar in view of Shapiro, further in view of Narayanaswamy teaches all of the limitations of claim 8 as previously discussed and Narayanaswamy further teaches wherein the corresponding set of PIS parameters comprises one or more tenants, one or more entities, one or more systems including one or more source systems and one or more destination systems, one or more system types, one or more data objects including one or more source data objects and one or more destination data objects, one or more sender and receiver protocols, one or more query parameters for each of the one or more source data objects to be transferred, and one or more mappings and transformations for each of the one or more source data objects to be transferred (e.g. paragraph 0025, integration engine/IaaS Platform; user operating integration engine; providing ITIL templates and infrastructure information to integration engine, which generates master integrator XML that includes integrated information regarding applications, products, solutions, processes and deployment; paragraph 0026, receiving business process information from the user in predefined form such as Word document, text file, spreadsheet, HTML page, etc.; paragraph 0027, processing file comprising business process information by rule generator module to extract business rules from business profile information; paragraph 0028, retrieving list of applications, products, processes and solutions from business process information, which are mapped to conditional statements of business rules by map generator module to identify integration parameters for each of the one or more applications, products, processes, and solutions; map generator further generates complete list of mapping, providing definite pattern of the integration; paragraph 0030, workflow generator module creating links between plurality of integration parameters and generates communication flow between integration parameters associated with plurality of applications, products, services and processes; capturing APIs, SOAs, etc. used to generate the one or more applications, products, processes and solutions; paragraphs 0035-0043, receiving text document from enterprise comprising business process information associated with the enterprise in predefined format, including type of business, vendor details, client details, various processes involved in conducting the business, details about various applications used by the vendors, the clients and the enterprise, functions of the vendors and clients, product information, solutions and business rules; this information is processed to generate integrated/integrator XML file; extracting information describing business process information; analyzing content from word document which has the details of business enterprise process information; extracting business rules from business process information; analyzing content from word document which has details of the application, products, solution, process, and mapping parameters; analyzing content from word document which includes details of application, products, solution and process integration; creating workflow which enables integration process for communication pattern between applications, products, solutions and processes; external links via APIs also captured; analyzing content from word document including details of deployment environment parameters of various applications, products, solutions and processes, generating target deployment procedures; parameters saved in the form of metadata tags in remote database; analyzing deployment environment parameters of various applications, products, solutions and processes related to target infrastructure parameters; XML generator consolidates outcome of word document processor, business rule generator, map generator, work flow generator, deployment generator, and infrastructure generator into XML file which includes details of the company business rules, mapping of relationships between entities, workflows between entities, deployment procedures, and infrastructure parameters; master integrator XML file includes details of end to end integration of the application, product, solution and process and constitutes the knowledgebase of the enterprise; paragraph 0047, Fig. 7, integrator XML includes details of business rules, mapping entries, change items, source and destination integration parameters, and provides end to end enterprise level integration of applications, products, processes, and solutions in the enterprise; i.e. where human-readable information, such as in a text document, is converted/mapped to a set of parameters regarding the entire business enterprise, and consolidated into a single file, this is analogous to metadata which maps between a set of human-understandable terms and corresponding set of PIS parameters; moreover, this metadata includes parameter representations of the extracted business enterprise information, such as information regarding the relevant enterprise/vendor/customer (analogous to, e.g. tenants, entities, etc.), deployment environment parameters, parameters for each different system/application of the enterprise, source/destination mappings (analogous to source/destination systems/system types and data objects), business rules and information about relationships between entities and workflows between entities (analogous to protocols, mappings, queries, transformations, etc. for data objects)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bharthulwar, Shapiro, and Narayanaswamy  in front of him to have modified the teachings of Bharthulwar (directed to an integrated system for software application development, including processes for specifying integration design patterns and integration points applicable to data integration between systems) and Shapiro (directed to mapping systems for increasing portability of data between different, non-interoperable health information technology systems), to incorporate the teachings of Narayanaswamy (directed to providing end to end integrations using integrator ensemble markup language) to implement the predefined metadata as metadata which maps between human-understandable terms (i.e. such as a human-created source document defining business process information) and integration parameters including information regarding tenants, entities, systems, data objects, protocols, queries, and mappings/transformations.  One of ordinary skill would have been motivated to perform such a modification in order to unify multiple business processes, products, and solutions to deliver comprehensive value to customers as described in Narayanaswamy (abstract).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bharthulwar in view of Shapiro, further in view of Narayanaswamy, further in view of Mansour et al. (US 20080082569 A1).
With respect to claim 10, Bharthulwar in view of Shapiro, further in view of Narayanaswamy teaches all of the limitations of claim 8 as previously discussed.  Although Bharthulwar generally teaches setting up users, roles, and permissions for the development project (e.g. paragraph 0045), Bharthulwar, Shaprio, and Narayanaswamy do not explicitly disclose the method comprising: prior to configuring the configurable trusted integration pathway: 
assigning access control to the one or more source systems, the one or more source data objects, the configurable trusted integration pathway, and the one or more destination systems including assigning access rights to each role authorized to access the one or more source systems, the one or more source data objects, the configurable trusted integration pathway and assigning usage rights to each role authorized to use the one or more destination systems.
However, Mansour teaches the method comprising: prior to configuring the configurable trusted integration pathway: 
assigning access control to the one or more source systems, the one or more source data objects, the configurable trusted integration pathway, and the one or more destination systems including assigning access rights to each role authorized to access the one or more source systems, the one or more source data objects, the configurable trusted integration pathway and assigning usage rights to each role authorized to use the one or more destination systems (e.g. paragraph 0038, metadata object/MDO refers to basic logical entity used by integration engine to define object which represents business data; metadata field/MDF refers to low-level technical data description residing in a data source; metadata component/MDC refers to physical service of data source used to access data source; paragraph 0046, applying authorization to metadata, supporting security on any level (data or service level); paragraph 0047, mapping between physical services participating in solution flow performed when declaring metadata; paragraph 0064, assigning security privileges to different roles on metadata entities, and defining appropriate rules, attributes, security, etc. on the metadata; paragraph 0089, metadata repository including technical metadata and business metadata, wherein technical metadata provide data source information and business metadata represent technical metadata in client terms; paragraph 0090, technical and business metadata include metadata objects, metadata components, metadata fields, compound metadata objects, organizational information, site information, data-source information, MDO-MDF association information, MDO-MDO association information, MDF-MDF association information, association transformation information, security, permission privilege information, policy information, validation information, and data-schema alias information; paragraph 0119, authorization module adds privilege extensions to metadata objects added by SIE and team designer; permission entry that defines allowed/denied access users; authorization module obtains relevant permissions of any MDO accessing the MDR; paragraph 0121-0134, technical metadata includes datasources in the organization used by/connected to SIE, information needed to connect to data sources, physical services of a specific data source and technology of the service, data asset definitions for specific data source, sites of data sources and services, customized attributes for data sources defined by the customer, and privileges defined in data source assets; business metadata includes associations that map all technical data to business terms, data-asset mappings to other data assets and translation and transformation functions between those entities, previous mappings that produce MDOs, data-source physical services mappings to MDCs, and mappings that produce CMDOs, constructed from other MDOs that can be nested to several levels and contain static tags/text; i.e. the system defines metadata objects including datasources (analogous to source and destination systems), data asset definitions of datasources (analogous to source data objects), information about data asset mappings to other data assets including translation and translation functions between entities (analogous to integration pathways), and assigns security/authorization privileges and permissions, based on user roles, to each of those objects at a data level, including permission entries that define allowed/denied access users; paragraph 0143, administrator using access permissions information to define which users are allowed to use a given MDO/MDF via predefined roles-users relations; paragraph 0144, MDO/MDF read/write privileges, such as read-only, write-only, read/write, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bharthulwar, Shapiro, Narayanaswamy, and Mansour  in front of him to have modified the teachings of Bharthulwar (directed to an integrated system for software application development, including processes for specifying integration design patterns and integration points applicable to data integration between systems), Shapiro (directed to mapping systems for increasing portability of data between different, non-interoperable health information technology systems), and Narayanaswamy (directed to providing end to end integrations using integrator ensemble markup language), to incorporate the teachings of Mansour (directed to a smart integration engine and metadata oriented architecture for automatic enterprise information integration and business integration between heterogeneous data sources) to implement the capability to define role-based access controls to data integration objects at a data level, including assigning security/access privileges/permissions for each of data sources/destinations, pathways for data transformations/translations, and data objects/assets at the data sources defined in metadata.  One of ordinary skill would have been motivated to perform such a modification in order to provide systems and methods for automatic data integration between and among multiple heterogenous data sources that overcome limitations in the art as described in Mansour (paragraphs 0035-0036).
With respect to claim 11, Bharthulwar in view of Shapiro, further in view of Narayanaswamy, further in view of Mansour teaches all of the limitations of claim 10 as previously discussed and Mansour further teaches wherein configuring the configurable trusted integration pathway further comprises: 
receiving user data including role data having a role name and associated with an end user of the client system (e.g. paragraph 0064, assigning security privileges to different roles on metadata entities; paragraph 0273-0277, connecting to metadata by connecting to SIE by supplying username, password, etc.; paragraph 0143, access permissions information to define which users are allowed to use a given MDO/MDF via predefined roles-users relations; i.e. a user identification information is received, where the user is associated with a particular role via a role-user relation, such that receiving a user identifier/name also includes receiving an identification of a corresponding/associated predefined role of that user); 
mapping using the metadata: 
the role name to a role associated with the end user (e.g. paragraph 0136, team designer completing metadata attributes by adding essential information to MDOs/MDFs; paragraph 0143, access permissions information to define which users are allowed to use a given MDO/MDF via predefined roles-users relations; paragraph 0144, MDO/MDF read/write privileges, such as read-only, write-only, read/write, etc.; i.e. metadata attributes/information of metadata objects include mappings of role-user relationships, associating, e.g. an identification of a role (within the metadata) to a role of the end user); 
the one or more source system names to the one or more source systems; the one or more destination system names to the one or more destination systems (e.g. paragraph 0121-0134, technical metadata includes datasources in the organization used by/connected to SIE, information needed to connect to data sources, physical services of a specific data source and technology of the service, sites of data sources and services, customized attributes for data sources defined by the customer, and privileges defined in data source assets; paragraphs 0136-0140, team designer completing metadata attributes by adding essential information to MDOs/MDFs, including identification attributes such as ID unique identification number, unique internal name, display name; paragraph 0353-0354, Table 3, designer adds new data source, i.e. database; datasource information/metadata includes a data source name; i.e. where metadata includes information related to datasources the organization, and a corresponding metadata object/MDO includes essential information such as a unique internal name and display name, this is analogous to a mapping of source/destination system names to corresponding source/destination systems); and 
the one or more source data object names to the one or more source data objects (e.g. paragraph 0121-0134, technical metadata includes data asset definitions for specific data source; paragraphs 0136-0140, team designer completing metadata attributes by adding essential information to MDOs/MDFs, including identification attributes such as ID unique identification number, unique internal name, display name; paragraph 0355, Table 4, discover request returns output dataset definitions, creates list of MDCs including a component name; i.e. where metadata includes information related to data assets related to specific data sources, and a corresponding metadata object/MDO includes essential information such as a unique internal name and display name, this is analogous to a mapping of source data object names to source data objects); and 
determining whether the role associated with the end user has assigned access rights to access the one or more source systems, the one or more destination systems, and the one or more source data objects and has assigned usage rights to use the one or more destination systems (e.g. paragraph 0143, permissions information define which users are allowed to use a given MDO/MDF via predefined roles-users relations; paragraph 0189, checking for security and privileges, predefined by designer/administrator, to see if the user is authorized for such data access/update and MDC/DSS use; getting all possible flows/solutions; paragraph 0222, finding/building solutions for inputs and outputs; ignoring paths not allowed for specific user, when user not allowed to use a specific component, utilizing another permitted component if possible; similar for MDOs, if user is not allowed to use specific data, data is not used in solutions; i.e. the system determines whether ra user has access permissions/privileges for a given system component based on the user’s corresponding user-role relation; paragraph 0278, performing authentication and authorization process in order to grant proper access to programmer; once programmer connected to relevant and authorized metadata, metadata nodes displayed in UI; paragraph 0322, user/application authorizations assigned for different MDOs).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Bharthulwar, Shapiro, Narayanaswamy, and Mansour  in front of him to have modified the teachings of Bharthulwar (directed to an integrated system for software application development, including processes for specifying integration design patterns and integration points applicable to data integration between systems), Shapiro (directed to mapping systems for increasing portability of data between different, non-interoperable health information technology systems), and Narayanaswamy (directed to providing end to end integrations using integrator ensemble markup language), to incorporate the teachings of Mansour (directed to a smart integration engine and metadata oriented architecture for automatic enterprise information integration and business integration between heterogeneous data sources) to implement the capability to define role-based access controls to data integration objects at a data level, including assigning security/access privileges/permissions for each of data sources/destinations, pathways for data transformations/translations, and data objects/assets at the data sources defined in metadata, such that when a user provides access credentials, this may include receiving a corresponding role of the user, and using the corresponding role of the user to determine access rights of the user with respect to the source/destination system information and source data object information, and to further include the capability to map various system components to corresponding names using metadata, such as mapping source/destination systems to a corresponding name in metadata, mapping source data objects to a corresponding name in metadata, and mapping user-role relations identifiers and associated permissions information with respect to the various metadata entities in metadata.  One of ordinary skill would have been motivated to perform such a modification in order to provide systems and methods for automatic data integration between and among multiple heterogenous data sources that overcome limitations in the art as described in Mansour (paragraphs 0035-0036).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stewart et al. (US 20130204884 A1) teaches a system to automate mapping of variables between data of business applications (see e.g. Fig. 3).
Scott et al. (US 9052879 B2) teaches a mapping assurance method and apparatus for integrating systems (e.g. Fig. 3, showing mappings between source application entities and target application entities).
Reeve et al. (US 20200183947 A1) teaches generation of integration template through analysis of existing customer integration flows (e.g. abstract).
Xing et al. (US 20210264333 A1) teaches providing customized integration flow templates based on based on monitored user interactions (e.g. abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179